Citation Nr: 1135166	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  09-28 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected allergic rhinitis.

2.  Entitlement to an initial compensable disability rating for service-connected bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from April to May 2003 and from January to October 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This decision granted the Veteran's claims for service connection for a sinus condition and for a bilateral foot condition, assigning a 0 percent (noncompensable) rating for each, effective October 28, 2007.  Concerning this assigned effective date, the March 2008 rating decision shows that the RO determined that, because the Veteran's May 2007 claim for service connection had been received within one year of the Veteran's service discharge, the effective date would be the "day after separation."  However, the Veteran separated from service on October 27, "2006," not October 27, "2007."  Thus, there appears to be a typographical error in the rating decision as to the effective date, and the Board refers this error to the RO for any corrective action deemed necessary.  

The Veteran provided testimony at a hearing before Board conducted at the RO in March 2011.  The transcript of the hearing is of record.


FINDINGS OF FACT

1.  For the entire initial rating period from October 28, 2006, the Veteran's service-connected allergic rhinitis has not been manifested by polyps or, without polyps, by a greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.

2.  For the entire initial rating period from October 28, 2006, the Veteran's bilateral plantar fasciitis has not been manifested by moderate symptomatology, to include a weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.


CONCLUSIONS OF LAW

1.  For the entire initial rating period from October 28, 2006, the criteria for the assignment of an initial compensable rating for the service-connected allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.31, 4.97, Diagnostic Code 6522 (2010).

2.  For the entire initial rating period from October 28, 2006, the criteria for the assignment of an initial compensable rating for the service-connected bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).

Further, upon receipt of claim for service connection for a disability, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the Veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).

In this case, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued a July 2009 statement of the case (SOC) in response to the Veteran's October 2008 NOD with the two initial ratings assigned.  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  Neither the Veteran nor his representative have argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in sections 7105(d) and 5103A of the statute.

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Neither the Veteran nor his representative has identified any outstanding medical records.

In addition, the Veteran was afforded VA examinations with respect to the issues on appeal in February 2008 and September 2009.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate for rating purposes because they provided the necessary clinical examination findings to evaluate the respective disabilities under the applicable rating criteria.  38 C.F.R. § 3.159(c)(4).  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claims has been satisfied.

Law and Factual Background

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's service-connected allergic rhinitis is evaluated under Diagnostic Code 6522.  38 C.F.R. § 4.97.  When, as here, the Rating Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  Under Diagnostic Code 6522, a 10 percent evaluation is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is in order in cases with polyps.  

The Veteran's service-connected bilateral plantar fasciitis is evaluated under Diagnostic Code 5276.  38 C.F.R. § 4.71a.  The Board here notes that the Rating Schedule does not include specific rating criteria for plantar fasciitis.  Pursuant to Diagnostic Code 5276, a non-compensable rating is assigned for acquired flatfeet, with mild symptoms relieved by built-up shoe or arch support.  A rating of 10 percent is assigned for moderate unilateral or bilateral symptoms to include weight bearing line over or medial to the great toe, inward bowing of the Achilles tendon, and pain on manipulation and use of the feet.  A 20 percent rating is assigned for unilateral severe symptoms to include objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, or characteristic callosities.  A 30 percent rating is assigned for unilateral pronounced symptoms to include marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation not improved by orthopedic shoes or appliances.  

Other diagnostic codes, all under 38 C.F.R. § 4.71a, potentially applicable to the Veteran's bilateral feet disorder include Diagnostic Code 5282.  Under this diagnostic code, a hammer toe of a single toe warrants a noncompensable rating, but when involving all toes, unilaterally, without claw foot, a 10 percent rating is the maximum rating assignable.  Here, hammertoes are not diagnosed; therefore this diagnostic code is not for application.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, covering unilateral hallux valgus, a 10 percent rating is warranted for severe unilateral hallux valgus, if equivalent to an amputation of the great toe.  A 10 percent evaluation is also assigned for post operative residuals of a hallux valgus where there is a resection of the metatarsal head.  While as above-discussed hallux valgus has been diagnosed, the severity shown is clearly not sufficient to warrant the assignment of a compensable rating under this Diagnostic Code.

Also for consideration in the rating of the Veteran's service-connected foot disability is Diagnostic Code 5284, which deals with other foot injuries.  Under this diagnostic code, moderate residuals of other foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  

In cases, such as this, the Board must address, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran's statements describing his symptoms are considered to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Barr, 21 Vet. App. at 309 (noting that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  These statements are reviewed in conjunction with relevant medical evidence and with consideration of the pertinent rating criteria.

The Veteran sought service connection for "both feet" and "sinus" in May 2007.  See VA Form 21-526.  

A VA x-ray report dated in June 2007 shows sinus series findings reporting no definite evidence of acute or chronic sinusitis.  Another VA x-ray report dated in June 2007 shows bilateral feet findings reflective of right foot hallux valgus deformity and degenerative joint disease at the first metatarsophalangeal joint.  Neither bone spurs nor fractures were noted.  

The report of a VA nose, sinus, larynx, and pharynx examination, dated in February 2008, shows that the Veteran gave a history of being exposed to an overwhelming amount of dust while serving in Iraq, which led to his developing nasal congestion and drainage which had continued to the present.  He reported using no medications to treat his sinus complaints.  

Examination revealed mild nasoseptal deviation on the left side, and some bilateral swelling involving the middle and inferior turbinates.  Approximately 20 percent nasal obstruction was noted on the right side, with approximately 40 percent present on the left side.  The examiner commented that at least a portion of the left side obstruction was due to the nasoseptal deviation.  No nasal crusting was present.  There was also no mucopus in either the nose nor nasopharynx.  Also, nasal polyps were not present.  The diagnoses were allergic/chronic rhinitis and mild nasoseptal deviation to the left side.  The examiner added that the Veteran's symptoms appeared to be related to allergic rhinitis rather than to chronic sinusitis.  The examiner recommended that the Veteran consider the use of an inhaled nasal steroid and nasal saline to hopefully alleviate the symptoms.  

A VA CT (computed tomography) scan sinus examination report dated in February 2008 revealed a small mucous retention cyst in the right maxillary sinus; otherwise, the paranasal sinuses were noted to be well pneumatized without signs of active disease.  

A February 2008 VA orthopedic examination report shows that Veteran complained of developing painful feet while in Iraq.  He complained of continuing heel pain.  He added that a steroid injection supplied by a private podiatrist had not provided relief.  He complained of pain at rest, standing, and walking.  He denied weakness, swelling, or fatigability.  He denied flare-ups.  The Veteran indicated that his feet problems had no effect on his employment.  

Examination of the Veteran showed a normal gait.  Examination of the right foot showed pes planus.  A 40 degree hallux valgus with a slightly tender bunion was noted.  No evidence of abnormal weight bearing, abnormal shoe wear pattern, nor ulcerations was present.  No edema was shown.  Skin and circulation was normal.  The Veteran could dorsiflex and plantar flex his toes from 0 to 30 degrees without pain.  The Achilles tendons were not painful with manipulation.  No pain was elicited on manipulation of the midfoot, hindfoot, or forefoot.  Palpation of the plantar fascia showed tenderness.  Examination of the Veteran's left foot showed pes planus.  There was no hallux valgus.  No evidence of abnormal weight bearing, abnormal shoe wear pattern, nor ulcerations was present.  No edema was shown.  Skin and circulation was normal.  The Veteran could dorsiflex and plantar flex his toes from 0 to 30 degrees without pain.  The Achilles tendons were not painful with manipulation.  No pain was elicited on manipulation of the midfoot, hindfoot, or forefoot.  Palpation of the plantar fascia showed moderate tenderness.  On bilateral motion testing, there was no change in range of motion, coordination, fatigue, weakness, endurance, or pain level.  Hallux valgus of the right big toe, degenerative joint disease of the first metatarsophalangeal joint of the right foot, and bilateral plantar fasciitis were diagnosed.  

Private medical records on file pertaining to treatment afforded the Veteran for his two claims on appeal includes a November 2007 letter from W.D.B., DPM, noting that he examined the Veteran in October 2007.  At that time, the Veteran complained of heel pain, and the diagnosis was plantar fasciitis with heel spur syndrome.  A series of three injections was reported to have been administered, on a weekly basis.  A March 2008 outpatient report, completed by S.G.L., DPM, noted that the Veteran had a prolonged history of plantar fasciitis in both heels.  A history of five cortisone shots in each foot was also reported.  The Veteran described his pain as 8 of 10.  Physical radiographic examination was noted to be consistent with chronic plantar fasciitis.  A July 2008 sinus examination report completed by J.H., MD is also of record.  The consultation was noted to be for chronic sinusitis.  Physical findings were reported to show markedly swollen turbinates, thick mucous, and allergic shiners, all bilaterally.  The diagnoses included perennial allergic rhinitis, nasonallergic triggers for rhinitis, chronic rhinosinusitis, and chronic obstructive pulmonary disease with an asthmatic component.  An August 2008 private medical record notes findings of plantar fasciitis and left heel spur.  An October 2008 private doctor note from S.G.D., DPM, notes that the Veteran would be unable to participate in drills due to his foot problems from October 7, 2008, to February 7, 2009.  

A January 2008 primary care clinic note shows that the Veteran was seen in his capacity as a Reservist.  Nasal discharge was seen, and the nasal cavity was swollen.  No maxillary tenderness was shown, but there was pressure sensation on palpation.  Plantar fasciitis and chronic sinusitis were diagnosed.  

A June 2008 private physical therapy note shows that foot pain was reduced with soft tissue massage.  

A September 2008 examination of the Veteran's feet was conducted by S.G.L., DPM.  Examination showed pain to palpation of the bilateral planter-medial heels, and normal ankle dorsiflexion bilaterally.  No pain was shown on side by side compression of the heel bilaterally.  Chronic proximal plantar fasciitis was diagnosed.  

A February 2009 VA outpatient treatment record shows a diagnosis of foot pain.  

The report of a VA nose, sinus, larynx, and pharynx examination, dated in September 2009, shows that the Veteran provided a history of postnasal drainage, sore throat, and constantly clearing his throat.  He also described occasional bouts of nasal obstruction.  He denied being treated over the past year for recurrent or chronic sinus infections.  

Examination findings were noted to be similar to those found in the course of the February 2008 VA examination.  Mild nasoseptal deviation on the left side, and some mild to moderate bilateral swelling involving the middle and inferior turbinates.  The nasal tissue was hyperemic.  Neither nasal polyps nor crusting were present.  Approximately 20 to 30 percent nasal obstruction was noted on the right side, with approximately 40 percent present on the left side.  The diagnoses were allergic/chronic rhinitis and mild nasoseptal deviation to the left side.  

The report of a VA feet examination, dated in September 2009, shows that the Veteran complained of daily foot pain, worse in the morning.  He also complained of pain after getting up from prolonged sitting.  He wore over-the-counter orthotics.  He added that his job was affected, as it involves a lot of walking.  He denied any heat, redness, or swelling, and also denied incapacitating flare-ups.  

Examination showed normal gait.  Bilateral nontender callus formations were shown.  No evidence of flatfeet was shown.  Tenderness to palpation along the plantar aspect of the heel was reported.  No evidence of pes planus on weightbearing was shown.  The Veteran could heel and toe walk.  No swelling was present.  Range of motion of the metacarpal phalangeal joints were full and without pain.  The "IP" (interphalangeal) joint range of motion was to 80 degrees.  Metatarsal phalangeal joint range of motion was to 50 degrees.  The Veteran did not exhibit any increased pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.  The examiner added that there was no evidence of claw foot, high arch, hammertoes, or other deformities.  Bilateral plantar fasciitis was diagnosed.  The examiner in November 2009 noted that he had reviewed the Veteran's claims file, which had been unavailable to him at the time of the examination in September 2009.  He opined that after review of the claims folder no changes were indicated for either the examination findings or opinions.  

A May 2010 VA outpatient treatment record shows a diagnosis of foot pain.  

A July 2010 private medical record shows a diagnosis of bronchitis.  The Veteran complained of sinus pain, cough, and runny nose.

The Veteran testified before the undersigned in March 2011 that medications helped his sinus symptoms, which included drainage, headaches, and ear pressure.  See pages three and four of hearing transcript (transcript).  He added that he incurred a sinus infection every three to four months, for which he was treated by a steroid shot or other medications.  See page five of transcript.  Concerning his bilateral foot disorder, the Veteran testified that had received cortisone shots over the years for pain relief.  See page 11 of transcript.  He added that shoe inserts helped control his symptoms.  See page 12 of transcript.  The Veteran further testified that he could walk for about 15 to 20 minutes before needing to sit and rest for 5 to 10 minutes.  See pages 15 and 16 of transcript.  He also indicated that his feet were not painful when he was sitting.  See page 16 of transcript.  

Analysis

Allergic Rhinitis

The Veteran has asserted that symptoms associated his allergic rhinitis included occasional bouts of nasal obstruction.  See September 2009 VA examination report.  He also testified in March 2011 that his symptoms included nasal drainage, headaches, and cough.  As noted, symptoms necessary for the assignment of a compensable 10 percent rating pursuant to Diagnostic Code 6522 is allergic rhinitis with polyps, or, if polyps are not present, greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.  The medical record, however, does not confirm that these symptoms have been present throughout the Veteran's appeal.  See VA examination reports dated in February 2008 (no nasal polyps, and 20 percent right nasal obstruction and 40 percent left nasal obstruction) and September 2009 (no nasal polyps, and 20 to 30 percent right nasal obstruction and 40 percent left nasal obstruction).  

Accordingly, on this record, the Board finds that the evidence preponderates against the claim for increase.  It is also not shown that the Veteran's symptoms associated with his allergic rhinitis have varied significantly in severity during the course of the appeal period, and the rating assigned is based on the greatest level of impairment shown during the appellate period.  Consequently, there is no basis for a staged rating in this case.  Fenderson, 12 Vet. App. at 126.  The current non-compensable evaluation assigned encompasses the maximum level of disability shown during the appellate period.

The RO applied the Rating Schedule accurately, and there is no schedular basis for a higher rating.  According, based on the evidence of record, the Board concludes that the claim must be denied.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 54.

There is no doubt to be resolved; the preponderance of the evidence is against the claim.  An initial compensable evaluation for service-connected allergic rhinitis at any point from October 28, 2006, is not warranted.

Bilateral Plantar Fasciitis

The Veteran has asserted that symptoms associated his bilateral plantar fasciitis include bilateral heel pain, worse on the left side.  See VA examination report, dated in February 2008.  He also complained of pain at rest, while standing, and upon walking.  Id.  As discussed above, the Rating Schedule does not include any specific criteria for the rating of plantar fasciitis.  Pursuant to Diagnostic Code 5276, used for evaluating flatfeet, the symptoms necessary for the assignment of a compensable 10 percent rating include those indicating moderate impairment, either unilateral or bilateral, and including weight bearing line over or medial to the great toe, inward bowing of the Achilles tendon, and pain on manipulation and use of the feet.  The medical record, however, does not confirm that these symptoms have been present throughout the Veteran's appeal.  See VA examination reports dated in February 2008 (no evidence of abnormal weightbearing) and September 2009 (no evidence of pes planus on weightbearing).  Also, while the evidence contains conflicting evidence concerning the presence of flatfeet (diagnosed in February 2008, but not in September 2009), in either event, the medical evidence nonetheless does not show findings necessary for the assignment of a compensable 10 percent rating; namely, a moderate unilateral or flatfoot disorder manifested by weight bearing line over or medial to the great toe, inward bowing of the Achilles tendon, and pain on manipulation and use of the feet.

Further, the evidence of record does not show, in the opinion of the Board, bilateral foot pathology or symptomatology reflective of moderate bilateral foot injuries.  As noted above, the February 2008 VA examiner, while commenting on the complaints of continuing heel pain made by the Veteran, reported that no pain was shown on examination of the feet.  The Achilles tendons were also not painful on examination.  Also, the VA examiner in September 2009, while he reported the Veteran's complaints of pain (worse in the morning and upon getting up after prolonged sitting), and in documenting that tenderness to palpation was observed over the plantar aspect of the heel, added that there was no evidence of claw foot, high arch, hammertoes, or, of significant note, "other deformities."  

The Board has considered the principles of DeLuca which contemplate whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  See also Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (although the Board is required to consider the effect of the Veteran's pain when making a rating determination, the rating schedule does not provide a separate rating for pain).  While there is evidence of bilateral foot pain, arthritis of the metatarsophangeal joints, and while the Veteran is shown to wear orthotics, there is no evidence of additional functional loss, fatigue, or incoordination associated with the Veteran's service-connected bilateral plantar fasciitis.  See VA examination reports dated in February 2008 and September 2009.  As such, the Board finds that the noncompensable evaluation currently assigned adequately compensates the Veteran for any foot pain and functional loss that he may experience, even with consideration of the effect that the bilateral foot disability has on his daily activities.  A separate evaluation for pain is not for assignment.  Id.

Accordingly, on this record, the Board finds that the preponderance of the evidence is against the claim for increase.  It is also not shown that the Veteran's symptoms associated with his bilateral plantar fasciitis have varied significantly in severity during the course of the appeal period, and the rating assigned is based on the greatest level of impairment shown during the appellate period.  Consequently, there is no basis for a staged rating in this case.  Fenderson, 12 Vet. App. at 126.  The current non-compensable evaluation assigned encompasses the maximum level of disability shown during the appellate period.

The RO applied the Rating Schedule accurately, and there is no schedular basis for a higher rating.  According, based on the evidence of record, the Board concludes that the claim must be denied.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 54.

There is no doubt to be resolved; the preponderance of the evidence is against the claim.  An initial compensable evaluation for service-connected bilateral plantar fasciitis at any point from October 28, 2006, is not warranted.

Extraschedular Consideration

For both service-connected disabilities here been adjudicated by the Board, as the maximum schedular evaluation is assigned under the applicable Diagnostic Code(s) which best reflects the manifestations of the respective disorder, consideration has been given to the need for extraschedular evaluation.  If a schedular evaluation is inadequate, VA must refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the listed schedular criteria for assignment of each of the two noncompensable evaluations now being considered by the Board fully and fairly consider the Veteran's symptomatology and functional impairment.  The disability picture presented is not unusual or exceptional, and the schedule includes (under other Diagnostic Codes) accommodation for differing disability presentations.  Further, the Veteran has neither claimed that his sinus or feet symptoms alone prevent him from working, nor has he required hospitalization.  No extraschedular referral is warranted.


ORDER

A compensable rating for allergic rhinitis from October 28, 2006, is denied.

A compensable rating for bilateral plantar fasciitis from October 28, 2006, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


